UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LAMONT JUARQUES BAIRD,
Plaintiff-Appellant,

v.

COUNTY OF BUNCOMBE, a North
Carolina Body Corporate and
Politic; CHARLES H. LONG, in his
official capacity as former
Buncombe County Sheriff; RICK
RADCLIFF, in his official capacity as
Deputy Sheriff of Buncombe
County; STEVE MYERS, in his official
capacity as Deputy Sheriff of
Buncombe County; KEN LANCE, in
his official capacity as Deputy
                                        No. 97-7207
Sheriff of Buncombe County; SAM
EVANGELOU, in his official capacity
as Deputy Sheriff of Buncombe
County; CITY OF ASHEVILLE, North
Carolina, a North Carolina
Municipal Corporation; JOSEPH D.
PALMER, in his official capacity as
an Asheville Police Officer;
RELIANCE INSURANCE COMPANY,
INCORPORATED,
Defendants-Appellees.

AMERICAN CIVIL LIBERTIES UNION OF
NORTH CAROLINA LEGAL FOUNDATION,
INCORPORATED,
Amicus Curiae.
Appeal from the United States District Court
for the Western District of North Carolina, at Asheville.
Lacy H. Thornburg, District Judge.
(CA-95-63-1)

Submitted: February 27, 1998

Decided: September 1, 1998

Before NIEMEYER, HAMILTON, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Howard C. McGlohon, Asheville, North Carolina, for Appellant.
Sarah Patterson Brison Meldrum, Assistant City Attorney II, CITY
OF ASHEVILLE, Asheville, North Carolina; William F. Slawter,
NESBITT & SLAWTER, Asheville, North Carolina; Frank P. Gra-
ham, Jacqueline Grant, ROBERTS & STEVENS, P.A., Asheville,
North Carolina; Stanford K. Clontz, Associate County Attorney,
COUNTY OF BUNCOMBE, Asheville, North Carolina, for Appel-
lees. Seth R. Cohen, SMITH, FOLLIN & JAMES, L.L.P., Greens-
boro, North Carolina; Sandy S. Ma, Staff Attorney, AMERICAN
CIVIL LIBERTIES UNION OF NORTH CAROLINA, Raleigh,
North Carolina, for Amicus Curiae.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

                    2
OPINION

PER CURIAM:

Lamont Baird appeals the district court's orders granting summary
judgment to the Defendants in this 42 U.S.C. § 1983 (1994) civil
action for damages. Baird claims that the Defendants violated his civil
rights during his detention and warrantless arrest. Our review of the
record and the appropriate legal standards in this case persuades us
that the rulings of the district court were correct. Therefore, we affirm
the judgment of the district court.

On February 26, 1994, Asheville, North Carolina, police officer
Joseph Palmer observed Baird dressed similarly to a robbery suspect
and driving an automobile away from the general vicinity of a recent
robbery. Palmer stopped Baird's vehicle and requested that Baird
identify himself. Baird could not produce a driver's license, but he
provided his social security number and a picture ID issued by his
employer. Palmer placed Baird in the backseat of his police cruiser
to facilitate a drive-by identification by a witness to the robbery. The
witness verified that Baird was not the robbery suspect.

While waiting for the robbery witness, Palmer inquired about Baird
through the National Crime Information Center (NCIC), and the
inquiry returned a report that led Palmer to believe that Baird was
wanted for murder in Maryland. Finding further investigation war-
ranted, Palmer transported Baird to the Buncombe County jail. After
arriving at the jail, Palmer left Baird in the booking area while he
requested additional information about the Maryland suspect from the
Federal Bureau of Investigations (FBI). While Baird was in the book-
ing area, Buncombe County deputy sheriffs decided that Baird should
be placed in a cell with other prisoners. Baird did not want to go into
a cell and was charged with resisting arrest, assault, and damage to
personal property. After it became clear that Baird was not the Mary-
land suspect, Palmer returned to the booking area; however, Baird
was not free to leave due to the scuffle with the deputy sheriffs.

A few months later, Baird filed suit alleging that Palmer violated
his Fourth Amendment rights by detaining him after he was cleared
as the robbery suspect. Further, Baird claimed that the other Defen-

                     3
dants violated his rights by maintaining a policy or practice that
encouraged Palmer's action and allowed the Buncombe County dep-
uty sheriffs to use excessive force. After a period of discovery, the
district court granted summary judgment in favor of the Defendants
on the grounds of qualified immunity and Baird's failure to set out
facts sufficient to support his claims. Baird appeals the district court's
summary judgment orders.

First, Baird claims that Palmer, in his individual capacity, was not
entitled to qualified immunity because Palmer did not have probable
cause to detain him as a murder suspect. According to Baird, the sus-
pect in the NCIC report was so dissimilar to himself that it was unrea-
sonable for Palmer to believe that he was the Maryland fugitive.
Further, Baird contends that Palmer's action of taking Baird to the
Buncombe County jail was unreasonable because any further investi-
gation could have been done at the scene.

Under the doctrine of qualified immunity, government officials are
immune from liability "as long as their actions could reasonably have
been thought consistent with the rights they are alleged to have
violated."1 Consequently, qualified immunity attaches when the gov-
ernment actor's conduct "does not violate clearly established statutory
or constitutional rights of which a reasonable person would have
known."2 "Officials are not liable for bad guesses in gray areas; they
are liable for transgressing bright lines."3 Thus, we must examine
whether, at the time of Palmer's decision to detain and arrest Baird,
Palmer had probable cause.

Probable cause exists when the facts and circumstances within an
officer's knowledge are "sufficient to warrant a prudent man in
believing that the [individual] had committed or was committing an
offense."4 In this case, Baird broke the law by driving without a driv-
er's license;5 thus, Palmer had probable cause to detain and arrest Baird.6
_________________________________________________________________
1 Anderson v. Creighton, 483 U.S. 635, 638 (1987).
2 Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
3 Maciariello v. Sumner, 973 F.2d 295, 298 (4th Cir. 1992).
4 Beck v. Ohio, 379 U.S. 89, 91 (1964); see also United States v.
Manbeck, 744 F.2d 360, 376 (4th Cir. 1984).
5 See N.C. GEN. S TAT. §§ 20-7(n), 35 (1993).
6 See Whren v. United States, 517 U.S. 806, ____ (1996); State v.
Johnson, 446 S.E.2d 135, 137-38 (N.C. App. 1994).

                     4
The subjective intentions of Palmer do not make the detention and
arrest of Baird illegal under the Fourth Amendment because Palmer's
state of mind does not invalidate his action as long as that action can
be objectively justified.7 Therefore, Palmer was entitled to § 1983
qualified immunity because he did not "violate clearly established
statutory or constitutional rights of which a reasonable person would
have known,"8 and the district court properly disposed of this claim
on summary judgment because qualified immunity is"an immunity
from suit rather than a mere defense to liability; .. . it is effectively
lost if a case is erroneously permitted to go to trial."9

Next, Baird contends that the district court erred in determining
that a three-hour delay before having a probable cause hearing before
a magistrate was reasonable, and Asheville or Buncombe County had
a policy, practice, or custom that caused Baird's alleged constitutional
violations.10 To prevail, Baird must show that the three hours he was
detained before seeing a magistrate was unreasonable,11 or that Ashe-
ville and Buncombe County had a policy or custom that allowed offi-
cers to detain individuals at the Buncombe County jail without
probable cause.

Baird's claim fails because, as discussed previously, Palmer had
probable cause to detain and arrest Baird. The official policies of
Asheville and Buncombe County permit law enforcement officers to
detain individuals at the Buncombe County jail only if probable cause
exists to arrest the individual for criminal conduct, and except for
Baird's unsubstantiated allegations, he presented no evidence that
Asheville or Buncombe County established, condoned, or construc-
tively knew,12 of a law enforcement policy or custom of placing an
individual in jail while a probable cause investigation was conducted.
_________________________________________________________________
7 See Whren, 517 U.S. at #6D 6D6D6D#.
8 Harlow, 457 U.S. at 818; see also Malley v. Briggs, 475 U.S. 335, 345
(1986).

9 Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).
10 See Monell v. Department of Social Servs., 436 U.S. 658, 694 (1978).
11 See County of Riverside v. McLaughlin, 500 U.S. 44, 56-57 (1991).

12 See Spell v. McDaniel, 824 F.2d 1380, 1391 (4th Cir. 1987).

                     5
Moreover, Palmer's action of contacting the FBI before taking
Baird before a magistrate was intended to minimize Baird's detention
while protecting society from a suspected violent felon. Balancing
Baird's right to freedom against the state's duty to protect society, we
find that a three-hour detention before seeing a magistrate was
reasonable.13

Finally, Baird asserts that the district court erred by denying his
motion for partial summary judgment on whether Palmer had proba-
ble cause to arrest him. As discussed previously, Palmer had probable
cause to arrest Baird; therefore, the district court did not err by deny-
ing Baird's motion for partial summary judgment.

We therefore affirm the district court's orders granting summary
judgment to the Defendants on Baird's claims. We grant the amicus
curiae's motion to withdraw and deny the motion to participate in oral
argument. Additionally, we dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED
_________________________________________________________________
13 See McLaughlin, 500 U.S. at 56-57.

                     6